[Cite as G. Lieu, Inc. v. E. Constr. & Remodeling, L.L.C., 2018-Ohio-56.]

                              IN THE COURT OF APPEALS OF OHIO

                                   TENTH APPELLATE DISTRICT

G. Lieu, Inc.,                                        :

                 Plaintiff-Appellant,                 :
                                                                                No. 16AP-771
v.                                                    :                     (C.P.C. No. 10CV-16929)

E. Construction & Remodeling, LLC                     :              (REGULAR CALENDAR)
et al.,
                                                      :
                 Defendants-Appellees.
                                                      :


                                            D E C I S I O N

                                     Rendered on January 9, 2018


                 On brief: Sam S. Law, for appellant. Argued: Sam S. Law.

                 On brief: Johrendt & Holford, and Andrew M. Holford, for
                 appellee Ernest Chen. Argued: Andrew M. Holford.

                   APPEAL from the Franklin County Court of Common Pleas

HORTON, J.
        {¶ 1} Plaintiff-appellant, G. Lieu, Inc., appeals from the Franklin County Court of
Common Pleas decisions of October 3, 2016, granting defendant-appellee, Ernest Chen's
motion to vacate a default judgment, and of October 5, 2016, granting appellee's motion
for summary judgment. For the following reasons, we affirm.
I. FACTS AND PROCEDURAL HISTORY
        {¶ 2} The basic facts are as follows. On July 15, 2010, a written contract was
entered into by Thai Asian Bistro and E. Construction & Remodeling, LLC ("ECR"), whose
sole member is appellee, Ernest Chen. Thai Asian Bistro is a restaurant operated and
owned by appellant, G. Lieu, Inc. The contract was signed by Tai Van Lieu on behalf of
No. 16AP-771                                                                               2

Thai Asian Bistro, and appellee Chen on behalf of ECR. The contract shows ECR's
business address as 1594 Fallhaven Dr., Columbus, Ohio ("Fallhaven address").
       {¶ 3}   The project called for the construction of a patio area to the existing
restaurant at a total cost of $82,000, with appellant to pay an initial payment of $30,000.
The initial payment was made via bank check payable to ECR. ECR commenced work,
but left the job within two weeks of commencement. The parties dispute who was at fault
for the breakdown of the project.
       {¶ 4} On November 17, 2010, appellant filed a complaint in the Franklin County
Court of Common Pleas against ECR and appellee, collectively denominated as the
"defendants." Appellant alleged breach of contract, conversion, and unjust enrichment
against the defendants. Initially, service of process was requested on both defendants at
the Fallhaven address, and service failed as to each. Upon that failure, appellant requested
service by certified mail, and that service was returned to the clerk of courts as refused by
both defendants on February 8, 2011. Appellant, pursuant to Civ.R. 4.6(C), then requested
ordinary mail service, and proof of service was filed by the clerk on February 24, 2011.
       {¶ 5} On April 21, 2011, an amended complaint was filed asserting the same three
claims against the defendants. Appellant again requested ordinary mail service on both
defendants at the Fallhaven address, and proof of service was filed by the clerk on
April 27, 2011. No answer was filed and, on July 15, 2011, appellant moved for a default
judgment. A hearing was held in which the defendants did not appear, and the trial court
granted a default judgment against the defendants in the amount of $65,000, plus
interest.
       {¶ 6} On March 25, 2014, ECR and appellee filed a motion to vacate a void default
judgment, arguing that the judgment was void for lack of jurisdiction. Attached to the
motion was the affidavit of appellee and a decree of dissolution and separation agreement
involving himself and his now ex-wife which provided evidence that he had moved out of
the family home which was the Fallhaven address by August 5, 2009. When it became the
residence of his now ex-wife he stopped conducting ECR's business at that address. The
decree of dissolution was filed on September 10, 2011, approximately ten months prior to
the contract between appellant and ECR. In addition, appellee denied ever receiving any
No. 16AP-771                                                                               3

paperwork, including the summons, complaint, and motion for default judgment, and
claimed that he only became aware of the judgment in March of 2014.
        {¶ 7} The matter was referred to a magistrate for an evidentiary hearing that was
held on September 15, 2014. In addition to appellee's testimony, he introduced as exhibits
the separation agreement and divorce decree, pay stubs, W-2s, and a school tuition
statement showing his addresses in Columbus (none of which were the Fallhaven
address), Zanesville, and Dayton, for the time period of 2010-11. Specifically, the
magistrate found the testimony of appellee to be credible and that the documentary
evidence presented on his behalf clearly established that the judgment against him was
void.
        {¶ 8} As such, on September 18, 2014, the magistrate found the motion to vacate
the judgment well-founded and timely, and granted the same as to appellee.               The
magistrate denied the motion to vacate as to ECR. ECR did not file objections to the
magistrate's decision. On September 30, 2014, the trial court approved and adopted the
magistrate's decision as its own in its entirety.
        {¶ 9} On October 2, 2014, appellant filed three objections to the magistrate's
decision. In the same document, appellant twice asked the trial court for leave to file
supplemental objections upon receipt of the hearing transcript, which had been ordered.
The transcript was filed on October 23, 2014.
        {¶ 10} On August 28, 2015, appellee filed a motion for summary judgment arguing
that he was not a party to the contract and, therefore, can have no liability for any alleged
breach. Appellee also argued that the conversion and unjust enrichment claims fail as a
matter of law. In response, appellant contended that the amended complaint stated
sufficient facts to state a claim for piercing the corporate veil.
        {¶ 11} On August 30, 2015, appellant, not having received a ruling on its motion to
file supplemental objections that was included with the initial objections to the
magistrate's decision, filed supplemental objections without leave of court.             On
September 14, 2015, appellee filed a motion to strike the supplemental objections.
        {¶ 12} On October 3, 2016, the trial court filed a decision and entry overruling
appellant's initial objections to the magistrate's decision, granting appellee's motion to
strike appellant's supplemental objections, and reaffirming its decision and entry
No. 16AP-771                                                                                 4

approving and adopting the magistrate's decision. On October 5, 2016, the trial court
filed a decision granting appellee's motion for summary judgment. The trial court filed
the journal entry of dismissal on October 13, 2016. Appellant filed a notice of appeal on
November 11, 2016.
II. ASSIGNMENTS OF ERROR
       {¶ 13} Appellant assigns the following two assignments of error:
              [I.] THE TRIAL COURT ERRED IN VACATING THE
              DEFAULT JUDGMENT AGAINST APPELLEE ERNEST
              CHEN.

              [II.] THE TRIAL COURT ERRED IN GRANTING SUMMARY
              JUDGMENT AGAINST APPELLANT G.LIEU AND IN
              FAVOR OF APPELLEE ERNEST CHEN.

III. ASSIGNMENT OF ERROR ONE–DEFAULT JUDGMENT
       {¶ 14} In the first assignment of error, appellant alleges that the trial court erred in
vacating the default judgment against appellee. If a party files objections to a magistrate's
decision, a trial court undertakes a de novo review of a magistrate's decision. Wells Fargo
Bank, N.A. v. Rahman, 10th Dist. No. 13AP-376, 2013-Ohio-5037, ¶ 11. We note that the
magistrate, as trier of fact, "was in the best position to assess the credibility of the
witnesses and to determine which testimony it found believable." Mayle v. Ohio Dept. of
Rehab. & Corr., 10th Dist. No. 09AP-541, 2010-Ohio-2774, ¶ 32, citing Seasons Coal Co.,
Inc. v. Cleveland, 10 Ohio St.3d 77 (1984). The appellate standard of review when
reviewing a trial court's adoption of a magistrate's decision is an abuse of discretion.
Rahman at ¶ 11. Therefore, we will only reverse a trial court's adoption of a magistrate's
decision if the trial court acted in an unreasonable or arbitrary manner. Id. In addition,
the decision whether to grant or deny a motion to strike is governed by an abuse of
discretion standard of review. Cent. Mtge. Co. v. Webster, 5th Dist. No. 2011 CA 00005,
2011-Ohio-4442, ¶ 13, citing Ohio Farm Bur. Fedn., Inc. v. Amos, 5th Dist. No. 05 COA
031, 2006-Ohio-1512, ¶ 41.
       {¶ 15} Appellant alleges that: (1) the magistrate erred in determining appellee was
not properly served; (2) the magistrate erred in failing to distinguish between unclaimed
service and refusal of service under Civ.R. 4.6(C) and (D); and (3) the magistrate erred in
No. 16AP-771                                                                               5

failing to admit U.S. postal regulations into evidence. We will address these issues in
order.
   A. Service on appellee Chen
         {¶ 16} Appellant argues that the trial court focused on whether there were
sufficient facts to rebut actual service, when the issue should have been whether the
service was reasonably calculated to notify appellee of the case against him. Appellant
argues that it followed Civ.R. 4.6(C), which pertains to certified mail that has been
refused, and therefore, service was reasonably calculated to serve appellee and proper
service is conclusively proven. Appellant even concedes and argues that "[w]hile there
may have been sufficient facts presented to rebut the presumption of actual service, there
were overwhelming facts to establish the service chosen by Appellant." (Appellant's brief
at 18.) By appellant's logic, following the civil rules is enough to establish service and no
opportunity to rebut service should follow. We disagree.
         {¶ 17} We have recently stated the law in this area in Chuang Dev. LLC v. Raina,
10th Dist. No. 15AP-1062, 2017-Ohio-3000, ¶ 28-32:
               To render a valid judgment, a court must have personal
               jurisdiction over a defendant. Maryhew v. Yova, 11 Ohio St.3d
               154, 156, 11 Ohio B. 471, 464 N.E.2d 538 (1984). A judgment
               made in the absence of personal jurisdiction over the
               defendant is void ab initio. TCC Mgt. v. Clapp, 10th Dist. No.
               05AP-42, 2005-Ohio-4357, ¶ 9; C & W Invest. Co. v. Midwest
               Vending, Inc., 10th Dist. No. 03AP-40, 2003-Ohio-4688, ¶ 6
               * * *.

               The authority to vacate a void judgment is not derived from
               Civ.R. 60(B) but, rather, constitutes an inherent power
               possessed by Ohio courts. C & W Invest. Co. at ¶ 7. Thus,
               when a party claims a trial court lacked personal jurisdiction
               over them due to improper service of process, the appropriate
               method to challenge such void judgment is through a
               common law motion to vacate. Id. See also Rite Rug Co. v.
               Wilson, 106 Ohio App.3d 59, 62, 665 N.E.2d 260 (10th
               Dist.1995) * * *.

               ***

               It is the plaintiff's duty to accomplish proper service on a
               defendant. Babbitt & Weis, LLP v. Flynn, 10th Dist. No. 11AP-
               2, 2011-Ohio-4835, ¶ 6, citing Cincinnati Ins. Co. v. Emge, 124
No. 16AP-771                                                                           6

             Ohio App.3d 61, 63, 705 N.E.2d 408 (1st Dist.1997). If a
             plaintiff follows the civil rules governing service of process, a
             rebuttable presumption of proper service arises. Id. * * *.

             A defendant can rebut the presumption of proper service with
             sufficient evidence that service was not accomplished. Griffin
             v. Braswell, 187 Ohio App.3d 281, 2010-Ohio-1597, ¶ 15, 931
             N.E.2d 1131 (10th Dist.) "A failure of service of process,
             despite compliance with the civil rules" exists where the
             "plaintiff fails to direct the summons and complaint to the
             defendant's residence or to an address where the plaintiff
             could reasonably expect that the summons and complaint
             would be delivered to the defendant." Erin Capital Mgt. LLC
             v. Fournier, 10th Dist. No. 11AP-483, 2012-Ohio-939, ¶ 19,
             citing Grant v. Ivy, 69 Ohio App.2d 40, 42, 429 N.E.2d 1188
             (10th Dist.1980). A failure of service may also occur where
             "the defendant does not receive the summons and complaint,
             even though the plaintiff complied with the civil rules and
             service was made at an address where the plaintiff could
             reasonably anticipate that the defendant would receive it."
             Id., citing Rafalski v. Oates, 17 Ohio App.3d 65, 66-67, 17
             Ohio B. 120, 477 N.E.2d 1212 (8th Dist.1984). "In determining
             whether a defendant has sufficiently rebutted the
             presumption of valid service, a trial court may assess the
             credibility and competency of the submitted evidence
             demonstrating non-service." Bowling at ¶ 33.

(Emphasis added.)
      {¶ 18} The mailing of service of process to appellee was entered of record on
February 24, 2011 with regard to the original summons and complaint, and April 27, 2011
with regard to the summons and amended complaint, and thus vested the trial court with
the apparent jurisdiction to enter a default judgment against appellee. See Babbitt &
Weis, LLP v. Flynn, 10th Dist. No. 11AP-2, 2011-Ohio-4835, ¶ 6. Here, because the service
of process sent by ordinary mail was not returned to the clerk, there was a rebuttable
presumption of proper service on appellee. See Erin Capital Mgt. LLC v. Fournier, 10th
Dist. No. 11AP-483, 2012-Ohio-939, ¶ 18.
      {¶ 19} Our review shows that appellee presented evidence rebutting the
presumption of proper service by establishing that he did not reside at the Fallhaven
address at the time which service was attempted. Appellee also testified that he never
received the service of process mailed to him at the address to which such ordinary mail
No. 16AP-771                                                                                7

service was addressed, and that he had no notice of the litigation until after a default
judgment had been entered against him.
       {¶ 20} Appellant does not take issue with the substance of appellee's testimony and
exhibits, i.e., that he never received notice or service of the instant matter. Instead,
appellant's reasoning centers around Civ.R. 4.6(C) and refusal of service. Appellant argues
that, because the certified mail was returned marked "refused," there should be an
unrebuttable presumption that appellee consciously and knowingly acted to frustrate
service. However, there is no evidence that any such conscious or deliberate refusal took
place. As stated in the trial court's decision of October 3, 2016, "[n]otably absent from
Plaintiff's arguments—and from this Court's own research—is any legal authority for the
notion that the presumption of service arising from compliance with Civil Rule 4.6(C)
cannot be successfully rebutted." (Emphasis sic.) Id. at 6.
       {¶ 21} Appellant did not introduce any evidence to rebut appellee's testimony and
evidence. Based on our review, and noting that the magistrate was in the best position to
assess the credibility of the witnesses and to determine which testimony it found
believable, we cannot say that the magistrate erred in finding that appellee was not
properly served.
   B. Civil Rules 4.6(C) and (D)
       {¶ 22} After attempts at certified mail service have failed under either Civ.R. 4.6(C)
or (D), the rules allow for ordinary mail service, with the mailing evidenced by a certificate
of mailing which shall be completed and filed by the clerk, and that service shall be
deemed complete when the fact of mailing is entered of record. Appellant contends that
the magistrate erred in failing to distinguish between refused mail, Civ.R. 4.6(C), and
unclaimed mail, Civ.R. 4.6(D). Appellant cites to the magistrate's interweaving of Civ.R.
4.6(C) and (D) to challenge the magistrate's finding that appellee successfully rebutted the
presumption of service permitted by those rules.
       {¶ 23} We note that the trial court acknowledges that appellant "is correct in that
the magistrate does incorrectly cite to Civil Rule 4.6(D) governing the use of ordinary mail
when certified mail is returned 'unclaimed' rather than Civ.R. 4.6(C) governing the use of
ordinary mail when certified mail is returned 'refused.' " (Oct. 3, 2016 Decision at 5.)
No. 16AP-771                                                                                8

However, the trial court goes on to state that "this factual discrepancy is [] not the crux of
the magistrate's findings and conclusions." Id. The trial court further states that:
              [R]egardless of whether the ordinary mail was sent after
              certified mail was marked "refused" or marked "unclaimed,"
              that ordinary mail was never returned to the Clerk. In other
              words, under either rule, Plaintiff had established proper
              service. "A rebuttable presumption of proper service attaches
              when a plaintiff follows the civil rules on service." Babbit[t] &
              Weiss, LLP v. Flynn, 10th Dist. No. 11AP-2, 2011-Ohio-4835,
              ¶ 6. But, as the magistrate correctly noted, the "defendant may
              rebut this presumption by presenting sufficient evidence." Id,
              citing Jacobs v. Szakal, 9th Dist. No. 22903, 2006-Ohio-1312,
              ¶ 14, quoting Rafalski v. Oates, 17 Ohio App.3d 65, 66 (8th
              Dist.1984).

(Oct. 3, 2016 Decision at 6.)
       {¶ 24} Therefore, the trial court concluded that any factual or legal mistake
committed by the magistrate in conflating Civ.R. 4.6(C) and (D) did not lead to an error in
the magistrate's ultimate conclusions of law and the mistake by the magistrate was moot.
We agree with the trial court. Appellant has not provided any legal authority that the
presumption of service arising from compliance with Civ.R. 4.6(C) cannot be successfully
rebutted, nor any legal authority that the magistrate was compelled to assume, despite the
evidence, that appellee consciously and knowingly acted to frustrate service. As such, any
error by the magistrate would be harmless.
   C. U.S. Postal Regulations
       {¶ 25} Appellant attempted to submit into evidence postal regulations governing
refusal of certified mail, apparently in an attempt to bolster its argument that appellee
should be presumed to have personally refused service. The magistrate sustained an
objection on the basis of relevance. Appellee argues that appellant did not comply with the
reasonable notice requirements of Civ.R. 44.1(A)(3), and that the regulations do not have
any bearing on the common law of Ohio as to rebutting the presumption of service under
the Civil Rules.
       {¶ 26} Our review shows that the proposed postal regulations are not in the record.
In addition, the transcript of the hearing also does not disclose a proffer or attempted
proffer. In Pullman Power Prods. Corp. v. Adience, Inc., 10th Dist. No. 02AP-493, 2003-
Ohio-956, ¶ 14, we stated:
No. 16AP-771                                                                               9

               An appellant bears the burden of ensuring that a reviewing
               court has all the materials necessary to enable it to review the
               trial court's determination * * *. See App.R. 9 and 10; Ham v.
               Park (1996), 110 Ohio App.3d 803, 809, 675 N.E.2d 505;
               Hildebrecht v. Kallay (June 11, 1993), Lake App. No. 92- L-
               189, 1993 Ohio App. LEXIS 2966. "When portions of the
               [record] necessary for resolution of the assigned errors are
               omitted from the record, the reviewing court has nothing to
               pass upon and thus, as to those assigned errors, the court has
               no choice but to presume the validity of the lower court's
               proceedings, and affirm." Knapp [v. Edwards Laboratories,
               61 Ohio St.2d 197, 199 (1980).]

       {¶ 27} In the instant case, appellant has failed to provide this court with an
adequate record, i.e., the proposed postal regulations, to determine the merits of his
appeal as it pertains to this issue. In the absence of an adequate record, this court must
presume the regularity of the trial court's actions. See Pullman at ¶ 15.
   D. Supplemental Objections
       {¶ 28} In its decision of October 3, 2016, the court granted appellee's motion to
strike appellants supplemental objections on the basis that leave had not been sought, and
thus the objections were untimely. Appellant notes that in its initial objections to the
magistrate's decision, it requested permission to supplement the objections upon receipt
and review of the transcript, which had been ordered.
       {¶ 29} Our review shows that appellant did, in its initial objections to the
magistrate's decision, request permission to supplement its objections pending receipt of
the transcript. However, the transcript was filed on October 23, 2014, but appellant
waited over ten months, until August 31, 2015, before attempting to file supplemental
objections. Also, appellant never filed a motion specifically to supplement its objections,
nor bring to the court's attention the earlier request; instead, appellant filed supplemental
objections without the trial court's approval. In addition, in its supplemental objections,
appellant admits that "[t]his supplement does not contain any objections that were not
previously submitted, but primarily allows the Court to review them in light of the timely
filed transcript." (Appellant's Supp. Objs. at 4.) As such, we find that the trial court did
not abuse its discretion in striking appellant's supplemental objections. Even if the trial
court had erred, in light of appellant's above admission and our review, any error would
be harmless.
No. 16AP-771                                                                            10

   E. Summary
       {¶ 30} In this matter, a magistrate held an evidentiary hearing. Appellee presented
testimony, exhibits, and affidavits, all to support the central premise that he never
received a copy of the complaint. Appellant did not present any evidence to rebut
appellee's assertion. The magistrate concluded that appellee rebutted the presumption of
proper service at the hearing. The trial court reviewed the transcript and, after a de novo
review, came to the same conclusion. Based on our review, we hold that the trial court did
not abuse its discretion in vacating the default judgment as to appellee. Appellant's first
assignment of error is overruled.
IV. ASSIGNMENT OF ERROR TWO–SUMMARY JUDGMENT
       {¶ 31} Appellant's second assignment of error asserts the trial court erred by
granting appellee's motion for summary judgment. Appellate review of summary
judgment motions is de novo. Helton v. Scioto Cty. Bd. of Commrs., 123 Ohio App.3d 158,
162 (4th Dist.1997). "When reviewing a trial court's ruling on summary judgment, the
court of appeals conducts an independent review of the record and stands in the shoes of
the trial court." Mergenthal v. Star Banc Corp., 122 Ohio App.3d 100, 103 (12th
Dist.1997).
       {¶ 32} Summary judgment is proper only when the party moving for summary
judgment demonstrates that: (1) no genuine issue of material fact exists, (2) the moving
party is entitled to judgment as a matter of law, and (3) reasonable minds could come to
but one conclusion and that conclusion is adverse to the party against whom the motion
for summary judgment is made, that party being entitled to have the evidence most
strongly construed in that party's favor. Civ.R. 56(C); State ex rel. Grady v. State Emp.
Relations Bd., 78 Ohio St.3d 181, 183 (1997).
       {¶ 33} When seeking summary judgment on the ground that the nonmoving party
cannot prove its case, the moving party bears the initial burden of informing the trial
court of the basis for the motion, and identifying those portions of the record that
demonstrate the absence of a genuine issue of material fact on an essential element of the
nonmoving party's claims. Dresher v. Burt, 75 Ohio St.3d 280, 293 (1996). A moving
party does not discharge this initial burden under Civ.R. 56 by simply making a
conclusory allegation that the nonmoving party has no evidence to prove its case. Id.
No. 16AP-771                                                                               11

Rather, the moving party must affirmatively demonstrate by affidavit or other evidence
allowed by Civ.R. 56(C) that the nonmoving party has no evidence to support its claims.
Id. If the moving party meets this initial burden, then the nonmoving party has a
reciprocal burden outlined in Civ.R. 56(E) to set forth specific facts showing that there is a
genuine issue for trial and, if the nonmoving party does not so respond, summary
judgment, if appropriate, shall be entered against the nonmoving party. Id.
       {¶ 34} On appeal, appellant argues that even if appellee somehow escapes the
service issue, the issue of piercing the corporate veil should not have been decided by
summary judgment. Appellee moved for summary judgment on the three counts raised in
the amended complaint (breach of contract, conversion, and unjust enrichment). Appellee
argued that no genuine issues of material fact exist because he is not a party to the
contract and, therefore, can have no liability for any alleged breach. He also argued that
the conversion and unjust enrichment claims fail as a matter of law.
       {¶ 35} In response, appellant abandons any argument regarding breach of
contract, conversion, and unjust enrichment. Instead, appellant raises the issue, for the
first time, of piercing the corporate veil. Appellant cites Dombroski v. WellPoint, Inc., 119
Ohio St.3d 506, 2008-Ohio-4827, ¶ 18, citing Belvedere Condominium Unit Owners'
Assn. v. R.E. Roark Cos., 67 Ohio St.3d 274, 289 (1993), for the test regarding piercing
the corporate veil:
              The corporate form may be disregarded and individual
              shareholders held liable for wrongs committed by the
              corporation when (1) control over the corporation by those to
              be held liable was so complete that the corporation has no
              separate mind, will, or existence of its own, (2) control over
              the corporation by those to be held liable was exercised in
              such a manner as to commit fraud or an illegal act against the
              person seeking to disregard the corporate entity, and (3)
              injury or unjust loss resulted to the plaintiff from such control
              and wrong." Id. at paragraph three of the syllabus. All three
              prongs of the test must be met for piercing to occur.

       {¶ 36} The trial court noted that appellee presented a compelling argument for
summary judgment and stated that:
              Plaintiff redirects the argument toward its ability to prevail
              under the doctrine of piercing the corporate veil. Plaintiff
No. 16AP-771                                                                           12

              requests that the Court disregard ECR's corporate form to
              reach Defendant individually. * * *

              Yet, even under this theory, Plaintiff provides little to no
              evidence in support of its arguments. At best, without any
              supporting citation, Plaintiff relies on sworn testimony from
              the hearing before the magistrate. * * * Finally, Plaintiff
              presents no evidence demonstrating that Defendant exercised
              control over ECR in such a manner as to commit fraud or an
              illegal act. Simple wrongdoing is not sufficient. * * * Thus,
              Plaintiffs attempt to prevail by piercing the corporate veil is
              without merit.

(Oct. 5, 2016 Decision at 5-6.)
       {¶ 37} We agree with the trial court. Our review shows that appellant cites the
three-prong test for piercing the corporate veil but offers no evidence, i.e, affidavits,
deposition testimony, or documents, in support of its argument that there is a genuine
issue in this regard. Only bare assertions and conclusions were alleged in regard to the
first prong of the Dombrowski test. No allegations were asserted regarding the second
and third prongs. Simply put, nothing was offered for the trial court to construe most
strongly in appellant's favor. Appellant did not meet its reciprocal burden under Civ.R.
56(E). Consequently, our de novo review shows that the trial court did not err in granting
summary judgment in appellee's favor. Appellant's second assignment of error is
overruled.
V. DISPOSITION
       {¶ 38} Having overruled appellant's two assignments of error, we affirm the
judgment of the Franklin County Court of Common Pleas.
                                                                      Judgment affirmed.
                            TYACK and BRUNNER, JJ. concur.
                                  _________________